INTERCREDITOR AGREEMENT

THIS INTERCREDITOR AGREEMENT is made as of this 6th day of December, 2005 by and
among KEYSPAN ENERGY ("KeySpan") having principal offices located at One Metro
Tech Center, Brooklyn, New York 11201, COMMUNITY BANK, N.A., having offices
located at 240 South Hamilton Street, Painted Post, New York 14870 ("Community
Bank"), CORNING NATURAL GAS CORPORATION, a New York business corporation having
principal offices located at 330 West William Street, Corning, New York 14830
("Corning"), and CONOCOPHILLIPS COMPANY, a Delaware corporation having principal
offices located at 600 North Dairy Ashford, Houston, Texas, 77079 ("Conoco").

WHEREAS, Community Bank has, pursuant to a Promissory Note, Term Loan Agreement,
Line of Credit Agreement, and various related instruments (as amended and in
effect from time to time, including any replacement agreement therefor, and all
other documents made or to be made and delivered by Corning to Community Bank
pursuant to said Term Loan Agreement and Line of Credit Agreement, together
referred to herein and therein as the "Loan Documents"), upon the terms and
subject to the conditions contained therein, previously made and/or may from
time to time hereafter agree to make loans to Corning, or fund Corning&s
purchase of natural gas supplies, in any amount or amounts (the "Loans") which
Loans are partially secured by accounts receivable of Corning; and

WHEREAS, each of Conoco and KeySpan wish to sell natural gas supplies to Corning
for the period December 1, 2005 through March 31, 2006, but require Corning to
provide security for Corning&s payment for such gas supplies in the form of a
security interest in such supplies provided respectively by Conoco and KeySpan
and in the proceeds of such supplies, which proceeds would include, but are not
limited to, the accounts receivable and cash arising out of the sale of such gas
by Corning (the "Purchase Money Security Interest"); and

WHEREAS, it is a condition precedent to the willingness of each of Conoco and
KeySpan to sell or continue to sell natural gas supplies to Corning and of
Community Bank to continue the Loans to Corning that Corning, Conoco, KeySpan
and Community Bank (together referred to as the "Parties," such Parties other
than Corning referred to together as the "Secured Parties") enter into this
Agreement; and

WHEREAS, on the terms set forth in this Agreement, Community Bank has agreed to
consent to Corning&s grant of the Purchase Money Security Interests and the
Secured Parties have agreed to certain other rights, priorities and interests
among themselves, including but not limited to their respective rights in
Corning&s natural gas delivered after November 28, 2005 and the proceeds
thereof, including accounts receivable and Proceeds and the mechanism for each
of the Secured Parties to realize such security if necessary.

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements herein
contained and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties hereto, intending to be legally
bound, hereby agree as follows:

1.

Definitions. The following terms shall have the meanings indicated below:



"Commodity Related ARs and Payments" means that portion of Corning&s total
accounts receivable and payments thereon (expressed in dollars) as is calculated
by Corning each month during the effectiveness of this Agreement which is the
mathematical product of (a) the ratios of commodity charges to Corning&s total
charges to customers and (b) Corning&s total accounts receivable and payments
thereon for such month.

"Distribution Related ARs and Payments" means that portion of Corning&s total
accounts receivable and payments thereon (expressed in dollars) as is calculated
by Corning each month during the effectiveness of this Agreement which is the
mathematical product of (a) the ratios of distribution charges to Corning&s
total charges to customers and (b) Corning&s total accounts receivable and
payments thereon for such month.

"Proceeds" means Corning&s accounts receivable allocated to a particular supply
of gas and cash collected on such accounts receivable.

"Purchase Money Security Interest" means the security interest granted by
Corning to each of the respective Secured Parties in the natural gas made
available by such Secured Party as described in this Agreement and the Proceeds
of such natural gas supplies.

"Secured Parties" means Community Bank, Conoco and KeySpan.

All other defined terms shall have the meaning set forth in the provisions
hereof, or in a specifically referenced document.

2. Gas Supplies-Purchase Money Security Interests.



(a) Conoco Gas Supplies. With respect to supplies of natural gas that are
obtained from Conoco, Corning shall provide to Conoco a Purchase Money Security
Interest in such gas and the Proceeds thereof, including Corning&s accounts
receivable arising from the sale by Corning of such gas. Such security interest
shall have priority to claims of the other Secured Creditors as discussed in
Section 2.d. hereof.

(b) KeySpan Gas Supplies. With respect to supplies of natural gas that are
obtained from or financed by KeySpan, Corning shall provide to KeySpan a
Purchase Money Security Interest in such gas and the Proceeds thereof, including
Corning&s accounts receivable arising from the sale by Corning of such gas. Such
security interest shall have priority to claims of the other Secured Creditors
as further discussed in Section 2.d. hereof.

(c) Storage Gas Supplies. The payment and security arrangements with respect to
supplies of natural gas that are obtained from Sprague Energy ("Storage Gas")
are as follows: Payments for such supplies are funded by Community Bank without
recourse to KeySpan; title for the supplies shall transfer from Sprague Energy
to KeySpan. Corning shall provide to KeySpan a purchase money security interest
in such gas (the "Storage Gas Purchase Money Security Interest") and the
proceeds thereof, including Corning&s accounts receivable arising from the sale
by Corning of such gas, as further described in Section 2.d. hereof. Upon
Community Bank&s payment of the purchase price to Sprague Energy, KeySpan shall
immediately transfer title to such storage gas to Corning and KeySpan shall
transfer the Storage Gas Purchase Money Security Interest to Community Bank.
Corning shall repay the purchase price for such supplies to Community Bank.
KeySpan shall have no obligation to Community Bank as a result of this agreement
under any theory of law or equity. Keyspan makes no representation or warranty
regarding the validity, priority or enforceability of the Storage Gas Purchase
Money Security Interest being transferred to Community Bank. Transfer of title
to Storage Gas from Sprague ultimately to Corning and transfer of security
interests from Corning ultimately to Community Bank shall be deemed to occur by
operation of this Agreement and related assignments of such rights and interests
are hereby implemented. Actual physical possession of the storage gas and
related security interests by KeySpan, as well as any attendant liabilities, is
not contemplated.

(d) Allocation of Priority Interests. To the extent it may be necessary, each of
the Secured Parties subordinates its rights in Corning&s natural gas and
Proceeds, including accounts receivable, to allow the other two Secured Parties
a first security interest in that portion of Corning&s natural gas and Proceeds,
including accounts receivable, as is warranted by the respective Secured
Parties& extension of credit on or after November 28, 2005 by means of loan or
forbearance from requiring pre-payment for natural gas supplies. On a monthly
basis, Corning will estimate the portions of its total charges for that month
that are, respectively, distribution and commodity-related. Corning shall
provide the Secured Parties with the estimate and the documentation upon which
it was based no later than the third day of the following month. Based on such
allocation, Community Bank will have a first priority security interest in the
Distribution Related ARs and Payments. First priority security interests in the
Commodity Related ARs and Payments will be allocated among the Secured Parties
based on their respective contributions to Corning&s total natural gas purchases
after November 28, 2005. For example, if the estimated commodity portion of
Corning&s total charges to customers in a given month is $4,000,000 and the
amount of gas supply financed or provided by each of the Secured Parties through
short-term loans or through the sale of natural gas supplies during such month
is $1,000,000, and the respective contributions in terms of purchased gas costs
of the Secured Parties are 70%, 10% and 20% for KeySpan, Conoco, and Community
Bank, and assuming when the calculation is made Commodity-related AR and
Payments total $900,000, then each of the Secured Parties would have a first
priority security interest in $630,000, $90,000, and $180,000, respectively, of
the Commodity Related ARs and Payments. Following the end of each month, Corning
will calculate the actual allocation between commodity and distribution charges
based on the ratio of expenses for purchased gas to total billed revenue for
that month. For example, if the total expense for purchased gas in December was
$3,000,000 and Corning&s total billed revenue for that month were $4,000,000,
then the Commodity Related ARs and Payments for that month would equal 75% of
Corning&s total Proceeds (accounts receivable and customer payments) for that
month. Such ratios for historical periods December 2003 through March 2004 are
attached as Schedule A for illustrative purposes only. The Secured Parties&
respective first priority security interests will be reconciled accordingly.
Corning will provide copies of such estimated and actual calculations to
Department of Public Service Staff for review, and to each of the Secured
Parties promptly. The respective Secured Parties& first priority security
interest in their respective shares of Corning&s Commodity Related ARs and
Payments will remain in existence until Corning&s obligations to each respective
Secured Party shall be fully and finally paid and performed and the respective
Purchase Money Security Interest is released in writing. In the event that
Corning&s obligations to any Secured Party have not been fully satisfied by the
time such Secured Party has ceased providing or funding gas supply to Corning,
then, for the purpose of determining that Secured Party&s continuing share of
Corning&s Commodity Related ARs and Payments, such Secured Party will be deemed
to have made the same percentage contribution to Corning&s total natural gas
purchases as it did the last full month such purchases were made. In such
connection, each of the Secured Parties agrees to Corning&s payment of amounts
due to the other Secured Parties as may be required by the other Secured
Parties& gas supply contracts or loan documents ("Permitted Payments"), as the
case may be.

3.

Enforcement. None of the respective Secured Parties will take or omit to take
any action or assert any claim with respect to Corning&s accounts receivable or
otherwise which is inconsistent with this Agreement. Without limiting the
foregoing, no Secured Party will assert, collect or enforce any of Corning&s
obligations to such Secured Party or any part thereof or take any action to
foreclose or realize such obligations or any part thereof or enforce any of
their rights except after notice to the other Secured Parties. Until Corning&s
secured obligations have been finally paid in full in cash, no Secured Party
shall have any right of subrogation, reimbursement, restitution, contribution or
indemnity whatsoever from any assets of Corning subject to this Agreement.



4.

Payments; Payments Held in Trust. Corning agrees to make payments to each of the
Secured Parties as may be required by a gas supply agreement with such Secured
Party or by Community Bank&s Loan Documents. Each Secured Party will hold in
trust for the other Secured Parties, in the same form of payment received, with
appropriate endorsements, for application to Corning&s indebtedness to the other
Secured Party, any cash amount that Corning pays to such Secured Party in excess
of payments expressly permitted pursuant to Section 2 hereinabove.



5.

Defense to Enforcement. If any Secured Party, in contravention of the terms of
this Agreement, shall commence, prosecute or participate in any suit, action or
proceeding against Corning, then Corning may interpose as a defense or plea the
making of this Agreement and restrain the enforcement thereof and any of the
other Secured Parties may intervene and interpose such defense or plea and
restrain the enforcement thereof in its name or in the name of Corning.



6.

Conflicts. In the event of any conflict between (a) the provisions of this
Agreement and (b) the provisions of any of the agreements between Corning and
any Secured Party or the Loan Documents, the provisions of this Agreement shall
govern.



7.

Distributions, Bankruptcy. Upon any distribution of the assets of Corning in
connection with any dissolution, winding up, liquidation or reorganization of
Corning (whether in bankruptcy proceedings or upon an assignment for the benefit
of creditors or any other marshalling of the assets and liabilities of Corning
or otherwise), each Secured Party shall be entitled to realize its respective
priority security interests.



8.

Beneficiaries. This Agreement defines the relative rights of the Secured Parties
and is solely for their benefit and the benefit of their respective successors
and permitted assigns. Nothing contained in this Agreement is intended to or
shall modify, limit or impair the obligations of Corning, which are
unconditional and absolute, to pay all its obligations as and when the same
shall become due and payable in accordance with their respective terms and to
perform all other obligations under the Loan Documents and the agreements with
the other Secured Parties or to affect the relative rights of creditors of
Corning other than Community Bank, Conoco and KeySpan.



9.

Amendments; Waivers.



(a) No amendment or modification of any of the provisions of this Agreement
shall be deemed to be made unless the same shall be in writing signed on behalf
of all the Parties hereto.

(b) No waiver of any of the provisions of this Agreement by Community Bank,
Conoco or KeySpan shall be deemed to be made unless the same shall be in writing
signed on behalf of the Party making such waiver and any such waiver shall be a
waiver only with respect to the specific instance involved and shall in no way
impair the rights of the Party making such waiver or, unless otherwise agreed,
the obligations of the other Party to such Party in any other respect or at any
other time.

10.

Governing Law. This Agreement shall be governed by the laws of the State of New
York. All legal actions or proceedings with respect to this Agreement shall be
brought in the courts of the State of New York or the Federal Courts in New York
State. Upon motion of any Party hereto, the court in which such action is
brought may determine the appropriate venue.



11.

Attorney Fees. Corning agrees to pay all reasonable out-of-pocket expenses (A)
of the Secured Parties incurred in preparing this Agreement, including, without
limitation, of the fees and expenses of counsel and (B) of the Secured Parties&
reasonable attorneys fees and expenses incurred in enforcing any provision of
this Agreement or defending any claim brought by any party relating to this
Agreement and (C) of the Secured Parties reasonable fees and out-of-pocket
expenses, including without limitation the fees and expenses of counsel incurred
in any Bankruptcy proceeding .



Notices

. All notices, demands, requests, consents, approvals or other communication
(each, a "Notice") required or permitted to be given hereunder to Community
Bank, Conoco, KeySpan, or Corning shall be (a) sent by United States registered
or certified mail return receipt requested, postage prepaid, addressed as set
forth below, (b) personally delivered with receipt acknowledged to the address
set forth below, (c) sent by overnight courier service such as Federal Express,
or in any of the foregoing cases described in clauses (a) through (c), to such
other address(es) as the Party in question shall have specified most recently by
like Notice or (d) by facsimile with an original sent in the manner described in
clause (c).



 

Notices to Community Bank:

Community Bank, N.A.



240 South Hamilton



Painted Post, NY 14870





 

With a copy to:

Richard Rossettie



Rossettie, Rosettie and Martino



269 W. Pulteney Street



Corning, NY 14830

 

Notices to Conoco:

ConocoPhillips



1330H Plaza Office Building



315 Johnstone Avenue



Bartlesville, OK 74004



Attn: Matthew Sbaschnig

 

Notices to KeySpan:

KeySpan Corporation



One Metro Tech Center



Brooklyn, NY 11201



Attn: Ronald Lukas



 

With a copy to:

KeySpan Corporation



One Metro Tech Center



Brooklyn, NY 11201



Attn:CatherineNesser, Esq.

 

Notices to Corning:

Corning Natural Gas Corporation



330 West William Street



Corning, New York 14830



Attention: Thomas K. Barry, President

 

With a copy to:

Eric J. Krathwohl, Esq.



Rich May, a Professional Corporation



176 Federal Street



Boston, MA 02110



Fax: (617) 556-3890

 

 

 

Each Notice which is given in the manner aforesaid shall be deemed to have been
given or served for all purposes hereunder (i) on the date such notice shall
have been personally delivered or delivered by overnight courier as aforesaid or
received by facsimile (provided that the original is sent in the manner
required), (ii) on the date of delivery by mail as evidenced by the return
receipt therefor, or (iii) on the date of failure to deliver by reason of
refusal to accept delivery or changed address of which no Notice was given.

13.

Entire Agreement. The Parties hereto agree that this Agreement constitutes the
entire agreement with regard to the subject matter hereof and supersedes any
prior agreements, contracts, or commitments, verbal or written.



14.

Successors and Assigns. The terms of this Agreement shall apply to, be binding
upon, and inure to the benefit of the Parties hereto, their successors, assigns
and legal representatives, and all other persons claiming by, through, and under
them.



15.

WAIVER OF JURY TRIAL AND OTHER CLAIMS. EACH OF COMMUNITY BANK, CONOCO, KEYSPAN
AND CORNING HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION
OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS. EXCEPT AS PROHIBITED BY LAW, EACH OF COMMUNITY BANK, CONOCO,
KEYSPAN AND CORNING HEREBY WAIVES ANY RIGHT WHICH IT MAY HAVE TO CLAIM OR
RECOVER IN ANY LITIGATION REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. EACH OF COMMUNITY BANK, CONOCO, KEYSPAN AND CORNING
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF COMMUNITY BANK,
CONOCO, KEYSPAN AND CORNING HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
COMMUNITY BANK, CONOCO, KEYSPAN AND CORNING WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT
COMMUNITY BANK, CONOCO, KEYSPAN AND CORNING HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED
HEREIN.



16.

Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument, and it shall
not be necessary in making proof of this Agreement to produce or account for
more than one such counterpart or reproduction thereof.



 

 

[ REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK ]

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the date first above written.

CORNING NATURAL GAS CORPORATION



By: ____/s/ Thomas K. Barry_______

Thomas K. Barry, President

 

COMMUNITY BANK, N.A.



By: _/s/ J. David Clark_____

Its: Senior Vice President

 

KEYSPAN ENERGY /s/ DELIVERY LONG ISLAND



By: _/s/ Ronald Lukas___

Its: Vice President

 

CONOCOPHILLIPS COMPANY



By: _/s/George Padilla_

Its: Credit Manager

 



 

 

 

 

 



 

 

 

 

 